 IntheMatterof CHARLES E.REED& Co.,andINTERNATIONAL ASSO-CIATION OF MACHINISTS, DISTRICT No. 8Case No. 13-0,092I.-Decided March 4,1948211r.Robert T. Drake,for the Board.FyffedClarke, by Mr. JAlbert J. Smith,of Chicago, Ill., for therespondent.Mr. Russell R. Oddo,of Chicago, Ill., for the Union.DECISIONANDORDEROn February 26, 1947, Trial Examiner Frederic B. Parkes, 2nd,issued his Intermediate Report in the above-entitled proceeding, find-ing that the respondent had engaged in and was engaging in certainunfair labor practices in violation of Section 8 (1) and (5) of the Actand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Report,attached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and brief, and the entire record in the case, and, to theextent consistent with the Decision and Order herein, hereby adoptsthe findings and conclusions of the Trial Examiner and finds meritin the respondent's exceptions.1.During negotiations for a new agreement, the parties orallyagreed to be bound by the written provisions of the collective bargain-ing agreement originally executed in April 1944, and automatically re-newed in April 1945.This agreement contained,inter alia,a pro-vision against strikes "because of any grievance or complaint arising1Those toovisions of Section 8 (1) and (5) of the National Labor Relations Act, whichthe Trial Exammei herein found were. violated,are continued in Section 8 (a) (1) and8 (a) (5) of the Act as amended by the Labor Management Relations Act, 194776 N. L. R. B , No. 86.548 CHARLES E. REED & CO.549out of or under the terms of this agreement while such matters areunder investigation or discussion."On April 29, 1946, the respondentand the Union tentatively agreed upon all terms of the new contract,subject to ratification by the employees.The following day, May 1,the employees went on strike to protest the discharge that day ofemployee Bishoff, allegedly for inefficiency.Later during the sameday, a committee of strikers requested Charles E. Reed, president ofthe respondent, to reinstate Bishoff and the strikers and then to processBishoff's case under the established grievance procedure.Reed re-fused to reinstate Bishoff but was willing to reinstate the other strikersand to discuss the matter further at that time.The strikers refusedto return without Bishoff.On May 6, Russel R. Oddo, the Union'sbusiness representative, telephoned Reed and again requested the re-instatement of Bishoff and the strikers.2Reed refused to do so.On May 8, Oddo again telephoned Reed and inquired if he wouldconclude negotiations.,'Reed declined.In a final telephone conver-sation on May 16, Oddo asked Reed if lie would complete negotiationsand reinstate Bishoff and the strikers.Reed again refused, beingunwilling to reinstate Bishoff 4The Trial Examiner found that "onMay 1 and 6, 1946, and at all times thereafter, the respondent refusedto bargain collectively" within the meaning of Section 8 (5) of theAct.It is clear from the foregoing facts, and we find, that the strike,which was not caused by any unfair labor practice of the respondent,was in violation of the no-strike provision by which the parties had2 Contrary to the Trial Examiner, we find that the request for the reinstatement of thestiilcing employees was conditioned upon the reinstatement of Bishoff3Viewed in its propel setting and in the light of the previous and subsequent requestswhich concerned the piocessing of the grievance over Blshoff's discharge and the reinstate-ment of the stn ikers w e, aie unable to find that the request of May 8 constituted anuncondi-tionalrequest to bargain concerning the terms of thenewagreement4 ()(]do's testimony with respect to this convei satnon IS as followsDIRECT EXAMINATIONA. I believe it was onMay 16that I called him again.Q On thetelephone?A That is right, and asked him if he would sit down and complete negotiations orwhat he wanted to do about these menQ What washis reply?A.He said lie was not going to do anything about it.CROSS-EXAMINATIONQ I do not believe that the record reveals the reply of Mr Reed to your requestmade by telephone on May 16, 1946A On that telephone conversation I just asked him if he would complete negotia-tions and whether on not you would reinstate William Bishoff and get these men backto work and forget the whole thing. That would bea meansof settling itQ What did he say?A He refusedHe was not going to put Bishoff back. That was it. 550DECISIONSOF NATIONALLABOR RELATIONS BOARDagreed to be bound.5The Union's requests to bargain either directlyconcerned, or were conditioned upon, the reinstatement of the strikersand the processing of the grievance over the discharge of Bishoff,which was the cause of the strike.As the contract provided for adetailed procedure of adjusting grievances, the respondent could law-fully refuse to process the grievance concerning Bishoff or to reinstatethe strikers, while the strike was in progress.5 In the absence of anyclear affirmative evidence of anunnconditionalrequest to bargain coil-cerning the terms of thenewcontract, we are not called upon to decidein this case what the respondent's obligation would be under suchcircumstances.We conclude that the respondent's refusal to bargainwas not violative of the Act.Timken Boller Bearing Co. v.11'. I. R. B.,161 F. (2d) 949 (C. C. A. 6), reversing 70 N. L. R. B. 500.2.We also do not adopt the Trial Examiner's finding that therespondent's conduct in seeking to induce one of the strikers to returnto work was an unfair labor practice. Inasmuch as we have foundthat the respondent was under no obligation to bargain with the Unionabout the grievance over the discharge of Bishoff or the reinstatementof the strikers while the employees were out on strike in violation oftheir contract, we are of the opinion that the respondent was privilegedto deal directly with the individual strikers for the purpose ofobtaining their return to work.'We find that the respondent did not violate Section 8 (1) and (5)of the Act and, accordingly, we shall dismiss the complaint.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint issued hereinagainst the respondent, Charles E. Reed & Co., Chicago, Illinois, be, andit hereby is, dismissed.R'e need not, and do, not, pass upon the binding effect of a no-strike clause in a contractorally extended for an indefinite period under other circumstances than those present inthis casekWe do not agree with the Trull Examiner s finding that the Union was pioeeeding, ineffect, in the manner provided in Section 2 of the contract, with respect to negotiationsconcerning the reinstatement of nishoffSection 4 of the contract piovides that "any em-plo^ee nuho is dischargedby the Conipaut nmav treat such action as a grievanceand present it as provided fot in section 2 of this Article If such disciplinary action isieve,sed. the employee nav be ienstated without loss of seniority or wages as may beagiced uponSuch grievances. howevei, must be piesented within two working days aftersuch employee is discharged of disciplined"We are of the opinion, and find, that thegrievance procedure of the contract did not require bargaining thereon until after it dis-chaige was effectuated and that neither Bishoff nor the Union resorted to this establishedprocedureThmie was, therefore, no breach of the contract by the respondent to justifythe s iolation by the employees of the no-strike provision.4Matter of Fafnir BearingCo,73 N L.11B 1008,1012-13 CHARLES E. REED & CO.INTERMEDIATE REPORTJ1r Robe t T Di « lee,for the BoardFyffe & Clarke, by Mr. Albert J. Siuith.,of Chicago, Ill, for the respondentMr. Russell R Oddo,of Chicago, Ill , for the Union.STATEMENT OF THE CASE551Upon an anieuded charge duly filed by International Association of Machinists,District No. 8, herein called the Union, the National LaborRelations Board,herein called the Board, by the Regional Director for the Thirteenth Region (Chi-cago, Illinois), issued its complaint dated November 15, 1946, against Charles EReed & Co, Chicago, Illinois, herein called the respondent, alleging that therespondent had engaged in andwasengagingin unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (5) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat 449, herein called the ActCopies of the complaint, acconip.onied by notice of hearing, were duly served uponthe respondent and the Union.With respect to the unfair labor practices, the complaint alleged, in substance,that (1) all employees of the respondent, exclusive of guards, office and clericalemployees. foremen, and other supervisory employees, constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Section9 (b) of the Act; (2) on or about January 21, 1944, a majority of the employeesin the foregoing unit designated and selected the Union as their representativefor the purposes of collective bargainingin anelection conducted by the Board ,(3) -,it all times since January 21, 1944, the Union has been the statutory repre-sentative for the purposes of collectivebargaining of all employees in the fore-goingunit; (4) on or about May 1, 1946, the Union requested the respondent tobargain collectively in respect to rates of pay, wages, hours of employment, orother conditions of employment with the Union as the statutory representative ofthe employees of the respondent in the above-described unit and in respect tothe reinstatement of William flishotf, a discharged employee; and (5) on orabout May 1, 1946, and at all times thereafter, the respondent did refuse andcontinues to refuse to bargain collectively with the Union as the exclusive repre-sentative of all employees in theunit heretofore describedThe complaint allegedthat by the foregoing conduct the respondentengaged inviolations of Section8 (1) and (5) of the ActOn November 25, 1946, the respondent filed its answer, admitting certain al-legations of the complaint but denying the commission of any unfair labor prac-ticesIn its answer, the respondent affirmatively alleged that (1) subsequentto the Board election the respondent and the Union entered into a collectivebarganung contract for the term of 1 year on April 19, 1944; (2) upon its ter-mination, the contract was renewed with certain supplementary agreements foran additional period of 1 year; (3) subsequent to the termination of the con-tract of April 19, 1945, new negotiations were entered into for a collective bar-gaining agreement to be effective during the ensuing year, (4) while negotiationswere in process, 12 of the respondent's 17 employees within the unit voluntarilyterminated then' employment with the respondent on April 30, 1946, and sincesuch date the Union has riot been the representative for the purposes of collec-tivebargainingof a majority of theemployees within the appropriate unit; (5)onMay 1,1946, the Union requested only a reconsideration by the respondent ofits di' chargeof Bishoft . and (6) the respondent's i efusal on or about May 9, 1946, 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDto continue bargaining with the Union as the exclusive representative of all em-ployees of the respondent was in conformity with the provisions of the Act in-asmuch as the Union did not then and has not since that time represented a ma-jority of the respondent's employees.Pursuant to notice, a hearing was held at Chicago, Illinois, on December 10,1946, before Frederic B. Parkes, 2nd, the undersigned Trial Examiner, dulydesignated by the Chief Trial Examiner.The Board and the respondent wererepresented by counsel and the Union by an official representativePull oppor-tunity to be heard, to examine and cross-examine witnesses and to introduceevidence bearing on the issues was afforded all parties.At the close of the hearing, the undersigned granted, without objection, amotion by counsel for the Board to conform the pleadings to the proof as todates and minor variances.At the same time, counsel for the respondent movedthat the complaint be dismissed oil the ground that the ei idence adduced by theBoard failed to sustain the allegations of the complaintThe undersigned re-served ruling on the motion. It is hereby denied. Upon the conclusion of thehearing, the undersigned advised the parties that they might argue orally before,and file briefs or proposed findings and conclusions, or both, with the TrialExaminerThe respondent and the Board participated in oral argument, andthe respondent later filed a briefUpon the entree record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCharles E Reed & Co, an Illinois corporation with its place of business inChicago, Illinois, is engaged in the operation of .i machine shop, serving par-tially as a job machine shop and in part as a production machine shopDuringthe year 1945, the respondent purchased for its use metals and other materialshaving a value of approximately $12,000 from warehouses within the State ofIllinoisMore than 50 percent of such materials was originally purchased out-side the State of Illinois by the respondent's supplieisDuring the same period,the respondent sold finished products and performed services having a value ofapproximately $150,000, of which approximately 35 percent was transported topoints outside the State of IllinoisThe respondent concedes that for the pur-pose of this proceeding it is subject to the Board's jurisdictionII.THE ORGANIZATION INVOLVEDInternational Association of Machinists. Dnstlict No 8, is a labor organiza-tion, admitting to membership employees of the respondent111.THE UNFAIR LABOR PRACTICESA. Sequeiwe of eventsOn January 5. 1944, the Board issued a Decision and Directionof Electionin Case No 13-11-2135, directing that an election be held amonga unit of therespondent's production and maintenance employees. hereinafter more fullydefined, to determine whelher or not they desired to be represented by theIThe findings in this section are based upon undisputed evidence CHARLES E. REED & CO.553Union for the purposes of collective bargaining? On January 21, 1944, theelection was held and was won by the UnionOn January 31, 1944, the Boardissued a Certification of Representatives certifying the Union as the statutoryrepresentative of the respondent's employees within the appropuate unit.On April 19, 1944, the respondent and the Union entered into a collectivebargaining contract for the term of 1 year but automatically renewable atthe end of such term unless 30 days prior to the termination (late either partygave written notice that the agreement be amended or terminated.Inter aha,the contract provides that "Management of the Company is understood to beretained exclusively in the Company including the rights of hiring, discharging,promoting, transferring or laying off of employees "Included in the section entitled "Settlement of Grievances" is the following:Scettot 1:There shall be no strikes, suspension of work or slow-down ofproduction by members of the union because of any grievance or complaintarising out of or under the terms of this Agreement while such emittersare under investigation or discussion and any employee engaging in suchactivities shall be subject to immediate discipline.4*WSection 2:Comphtints or grievances arising between the employees orthe Union and the Company shall be handled in the following manner :(a)Between the employee and his foreman and if not promptly settled,then(b)Between the eniployc'e, accompanied by his union iepresentative ifdesired, with the Superintendent and if not promptly settled, then(c)Between the employee, accompanied by his Union Committee if desired,with top management for final settlementa*xa*Section. JAny employee who is discharged or otherwise subjected todisciplinary action by the Company may treat such action as a gi ievanceand present it as provided for in Section 2 of this Article If such dis-ciplinary action is reversed, the employee may be reinstated without lossof senioity or wages as may be agreed upon Such grievances, however,must be presented within two woiking days after such employee is dis-charged or disciplined.On February 11, 1946, the Union wrote the respondent the following letter:Kindly accept this as our official notice of intent to open for changes theAgreement in existence between your Company and our OrganizationWe would appreciate hearing front on at an early date to discuss thismatterHow ever, Charles E heed, president of the respondent, was on a vacation andnegotiations for a new contract (lid not start until April 26, 1946, when Russell R.Oddo, business representative of the Union, and employee William Bishoff, shopchairman of the Union, met with Reed.At this meeting, Oddo indicated that theonly.changes desired in the old contract were in respect to wage rates, and sub-mitted a proposed wage scale which the respondent believed to be excessively high.During the course of the meeting, Reed stated that some employees were notworking efficiently and Oddo replied that Reed had the right to discharge anyemployee who did not fulfill his duties2Matter ofCharles E. ReedfCo., 54 N. L. R. B 322. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 27, 1946, the same representatives of the Union met again with Reed.who presented a counter-proposal in regard to wages, but no agreement wasreached.A third collective bargaining conference of the three individuals washeld on April 27 without reaching an agreement. -On April 29, 1946, Oddo and Reed conferred aloneOddo requested that Bishoffbe summonedReed refused to call hum because Reed was considering discharg-ing Bishoff for the reason that the latter was "taking too long on certain jobs "Oddo replied, according to his credible rind undenied testimony, that Reed "shouldlet Bill [Bishoft] have a chance at the gi ievance procedure or to give some reasonwhy the job took that long . . . not to just let him go without any hearing " Atthismeeting, Reed made certain wage increase pi oposals which Oddo believedwould be acceptable to the union membershipAs to otliei s, however, Oddo statedthat they would have to be submitted to the membership for approval. Thus,Oddo and Reed reached a tentative agreement upon all the feints of the newcontract, including wages and classifications, subject to acceptance by the mieni-bersliip body.It does not appear that at any of these conferences the respondentquestioned the Union's ina.jority statusThe record establishes that (luring thecourse of the negotiations on the new contract, the parties deenied the provisionsof the old contract to be in effectOn April 30, 1946, at 3 45 p in , Superintendent Heiniclien discharged Bishoff.Upon hearing of Bishoff's discharge 30' minutes later-verification of a rumorcirculating about the plant for several days-various employees turned off theirmachines although they did not leave the plant until the end of the work day at4.30The next day, May 1, 1946, 13 of the 18 employees within the appropriate unit,including Bishoff, did not come to workAfter conferring with Oddo, the em-ployees participating in the work stoppage selected a committee of 5 to accompanyOddo to a conference with Reed.Immediately thereafter, Oddo and the committee called upon ReedOddorequested that Reed restore the status quo by reinstating Bishoff and all theemployees engaging in the work stoppage and then processing Bishoff's case underthe established grievance procedureReed stated that lie would not reinstateBishoff but the other employees might return to work and that lie would notdiscuss the matter further until the striking employees returned to their lobsOddo asked the committee if they desired to abandon the work stoppage and returnto work without BishoffThey declined to returnAt the conclusion of the meeting, which lasted about 5 iuinute' , the committeeand Oddo reported the outcome to the other strikers who were assembled infront of the respondent's plantOddo urged them to return to work but nonefollowed his suggestion.On May 6, 1946, Oddo telephoned Reed and asked him "if he would reinstatethese men and talk about putting William Bishoff back to work" but Reedrefused to do soOn May S Oddo again telephoned Reed and inquired "if lie wouldsit down and conclude negotiations or complete negotiationsmaybe thatwould induce these men to cone back to work" Reed replied, however, thatthe Union "had no more membeis in his plant, so there would be no further usein negotiating an agreement " ° In another telephone conversation on May 16,3Oddo had previously submitted to theunion menihershipfor approval the wageincreasesproposed by the respondent and the membeiship had expressed dissatistaction with the in-creases proposed for the lower classifications CHARLES E. REED & CO.555Oddo asked if Reed "would sit down and complete negotiations or what hewanted toldo about these men . . . He said he was not going to do anythingabout it."'Sometime in May, the Union submitted the case to the United States Concili-ation Service, Department of LaborWhen this agency was unable to effecta settlement of the matter, the Union filed its original charge with the Board,alleging that the respondent had engaged in violations of Section 8 (1), (3), and(5).None of the employees who participated in the work stoppage returned tothe respondent's employ, but no picket lines were established.During the latterpart of May, some of the strikers obtained work elsewhere and removed theirtool kits from the respondent's plant.Itwas stipulated by the parties at the hearing that if William Jacobs, whoparticipated in the work stoppage in May 1946, had been called as a witnesshe would have testified, in part, as follows :Iwant [sic] to work on May 27th on a better job with better pay. Itook my tools out of Reed's from my bench nearer the first of May thanMay 27th [Superintendent] Heiniclien called me at home between May 1and May 7 and asked me to come hack to work. I said no, unless the restof the fellows decided to go back. I told Heinichen on the second call thatReed, before April 30, had offered the union it ten cent an hour increase formachinists and a five cent an hour raise for specialists [which was Jacob'sclassification] and that was not right.Heinichen said it was a mistakeand the ten cent an hour raise included me on the third call.Heinichen made three calls in about four days, asking mne to come back.I said I would stick with the other fellowsThe undersigned credits the undeuied testimony of JacobsB. Conclusions1The appropriate unitThe complaint alleged that all employees of the respondent, exclusive ofguards, office clerical employees, foremen, and other supervisory employeesconstitute a unit appropriate for the purposes of collective bargainingTherespondent in its answer denied this allegation.The Board in its Decision and Order in Case No 13-11-2135 found that "allproduction and maintenance workers employed by the Company [the respondentherein], including Thomas McKiernan, but excluding guards, office clerical em-ployeds;"foremen, and other supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section 9 (b) ofthe Act."In the contract executed on April 19, 1944, the respondent recognized theUnion as the statutory representative of the employees in the unit as defined bythe Board.The undersigned finds that all production and maintenance employees ofthe respondent, excluding guards, office clerical employees, foremen, and othersupervisory employees with authority to hire, promote, discharge, discipline,4The quotations in this paragraph are from the undenied and credible testimony of Oddo. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDor otherwise effect changes in the status of employees, or effectively recommendsuch action, at all times material herein constituted and now constitute a unitappropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.2.Representation by the Union of it majority in the appropriate unitI'm sirant to the Board's direction, previously mentioned, an election amongthe employees in the appropriate unit 1% as conducted under the auspices of theBoard on January 5, 1944. Of the 29 eligible voters, 29 cast valid votes in theelection, of which 20 were for the Union and 9 againstOn January 31, 1944,the Board certified the Union as the statutory representative of the respondent'semployees within the appropriate unitItwas stipulated at the hearing that on April 30, 1944, there were 18 em-ployees within the appropriate unit and that 13 of these employees participatedin the work stoppage following the discharge of BisholfBishoff, who was shopchairman of the Union, testified without contradiction and the undersignedfinds, that of the 13 employees who engaged in the work stoppage, 11 weremembers of the Union and that none of the 5 employees who reported for workon May 1 was a Union member. The record establishes that none of the strikersever returned to the respondent's employThe undersigned concludes and finds that on April 30, 1946, and at all timesthereafter, the Union was the duly designated representative of a majority ofthe employees in the aforesaid appropriate unit, and that, pursuant to Section 9(a) of the Act, the Union was on that (late and at all times thereafter, and isnow, the exclusive representative of all employees in the aforesaid unit forthe purposes of collective bargaining with respect to rates of pay, wages, hoursof employment, or other conditions of employment3The refusalsThe respondent contends that it was under no duty to bargain with the Unionfollowing the work stoppage near the close of the work day on April 30, 1946,since the employees engaging in the stoppage voluntarily terminated their em-ployment with the respondent and the Union thereby lost its majority statusas the-bargaining representatri e of the respondent's employees.The under-signed find no merit in this contention.The employees ceased work because of a current labor dispute as defined inSection 2 (9)°-namely, the discharge of Bishoff-and thus assumed the role ofeconomic strikers'As such they retained their status as employees of therespondent within the meaning of Section 2 (3) of tile Act' Since the strikingThe respondent's contentions as to the Union's loss of majority status are discussedinJ>a°This section reads, "The term 'labor dispute' includes any controversy concerninglernis, tenure or conditions of employment, or concerning the association or representation ofpoisons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or condi-tionsof employment, regal dless of whether the disputes stand in the proximate relationof employer and employee "° SeeJeffery-DeWitt Insulator Co v. N L I?B , 91 F (2d) 134 (C C A 4), cut gN L It B 618, cert den 302 U S 731, and cases cited therein"This section reads, "The term `employee' shall include any employee. and shall not belimited to the employees of a particular employer, unless the Act explicitly states other-wise, and shall include any individual whose work has ceased as a consequence of, or inconnection with any current labor dispute or because of any unfair labor practice. and who CHARLES E. REED & CO.557employees retained their status and since the Union continued as the statutoryrepresentative, the respondent was legally obligated during the course of thestrike to continue to bargain with the Union.'Moreover, the Union remained thesole bargaining agent of the respondent's employees within the unit, regardlessof whether the strike was in violation of the Union's contract 10The record establishes that the respondent clearly refused to bargain with theUnion.At the conference between Reed and the Union's committee on May 1,Reed flatly refuse(] the Union's proposal to restore the status quo by the reinstate-ment of all the employees, including Bishoff, and processing the grievance onBishoff's dischargeMoreover, he stated that he would not discuss the matterfurther until the strikers returned to won k.On May 6, the Union abandoned itsposition taken on May 1 and did not condition its request for the reinstatementof the strikers upon the reemployment of Bishoff but merely asked that thestrikers be reinstated and that the respondent "talk about putting Bishoff backto work " This the respondent refused to do In other telelibone conversationson May S and 16. 1940, Reed denied the Union's request to conclude the pendingnegotiations on the contract.For an employer to condition the performance byhim of a statutory duty upon the cessation of concerted activities by employees isclearly violative of the Act " In respect to the reinstatement of Bishoff, it is tobe noted that the Union was proceeding, in effect, in the manner provided in Sec-tion 2 (c) of the contractClearly, the respondent was obligated to bargain withthe Union in regard to Iishoff's discharge and reinstatement, as well as the rein-statement of the striking employees.The undersigned concludes that on May 1and 6, 1946, and thereafter, the respondent refused to bargain with the Union.In addition, the respondent further engaged in conduct violative of Section 8 (5)of the Act by seeking to induce employee Jacobs to abandon his strike activitiesand return to work LAlthough the respondent seemingly contended at the hearing that the strikersobtained employment elsewhere early in May, the record does not support suchcontentionNone of the witnesses testified that he procured siib,tf ultially equiv-alent employment else here before the latter part of MayThe undersigned sofindsThere is testimony indicating that during the early part of the strike somestrikers removed their tool kits from the respondent's plant; this, however,cannot be deemed to be an indication of severance of the employer-employeerelationship in view of the value of such boxes to the employees engaged inmachinist's workThe undersigned riders and finds that they were removed asa precautionary measure against theft and not as an indication that the employei-employee relationship was severedhas not obtained any other regular and suhstantiaily equivalent eniplovnient. but shall notincludeany individual employed as an agiicultuial laborer,or inthe domestic seivice ofany tamily of person at his home, or any individual employed by his parent or spouse '° Jeffery-De TVitt Insulator Co v N L R B ..supra,BlackDiamond S S Corp v. N. LItB, 94 F (2d) 875 (C C A 2), enf'g 3 N L R. B. 84, cert. den. 304 U S 579,N LR B v Lightner Publishing Coip,113 F (2d) 621 (C C A 7), enf'g 12 N L It 11 1 1255 ;The M H Ritneoller Company v N L R B ,114 F (2d) 432 (C C A 7), enf'g 15N L R B. 15:N L R B v Reed it Prince MfqCo , 118 F (2d) 874 (C C A 1), enf'g 12N L R B 944, cert den 313 U S 595'OMatter of Tunl—en Roller Bearing CoaspanV,70 N L R B 500 The iespondent madeno contention in this iegaidAs noted previously, it did not seek to penalize the strikers,but offered all reinstatement.11Matter of ManvilleJencksCosporation.30 N L R B 38212N L R B v Montgoneig TVard d Co,133 F (2d) 676 (C C A 9), enf'g 37 N L.IViight-Hibbard industrial Electrical Tract Co , Inc, 67 N LItB 897Wright-Hibbai d Dad usti ial Electrical Ts uck Cro.,Inc, 67 N.LItB 897. 558DECISIONSOF NATIONALLABOR RELATIONS BOARDIn view of the foregoing, and upon the entire record, the undersigned con-cludes and finds that on May I and 6. 1946, and at all times thereafter, the re-spondent refused to bargain collectively with the Union as the exclusive repre-sentative of the employees in an appropriate unit, within the meaning of Section8 (5) of the Act, thereby prolonging the strike, and that by thus refusing tobargain and by seeking to induce a striker to abandon his concerted activities andreturn to work, the respondent interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTIA.I:S UPON COMMFHCEThe activities of the respondent set forth in Section 111, above, occurring inconnection with the operations of the respondent desciibed in Section I, above.have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and have led and tend to lead to labor disputes burden-ing and obstructing commerce and the flee flow of comineiccV THE REMEDYSince it has been found that the respondent has engaged in unfair labor prac-tices, it will be recommended that the respondent cease and desist therefroinand take certain affirmative action designed to effectuate the policies of the Act.Having found that the respondent has refused to bargain collectively with theUnion as the exclusive representative of its employees in an appropriate unit,the undersigned will recommend that the respondent, upon request, bargaincollectively with the Union.Because of the basis of the respondent's refusal to bargain, as indicated inthe factsfound,and because of the absence of any evidence that danger of otherunfair labor practices is to be anticipated from the respondent's conduct in thepast, the unders-geed will not recommend that the respondent cease and desistfrom the commission of any unfair labor practiceNevertheless. in order toeffectuate the policies of the Act, the undersigned will recommend that the re-spondentceaseand desist from the unfair labor practices found and from in anymanner interfering with the efforts of the Union to bargain collectively with it."Upon the basis of the abovefindingsof fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAw1.International Association of Machinists, District No. 8, is a labor organiza-tion, within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees of the respondent, excludingguards, office clerical employees, foremen, and other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining, within themeaningof Section 9 (b) of the Act.3. InternationalAssociation of Machinists, District No S. was on April 30,f946, and at all times thereafter has been the exclusive representative of allemployees in the aforesaid unit for the purposes of collective bargaining, withinthe meaning of Section 9 (a) of the Act.i3SeeN L R B v Express PublishingCompany,312 U 8 426. CHARLES E. REED & CO.5594By refusing on May 1 and 6, 1946, and at all times thereafter, to bargaincollectively with International Association of Machinists, District No. 8, as theexclusive representative of all its employees in the aforesaid appropriate unit,the respondent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section S (5) of the Act5.By said acts, the respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act,and has thereby engaged in and is engaging in unfair labor practices, withinthe meaning of Section S (1) of the Act6The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the ahooe findings of fact and conclusions of law and uponthe entire record in the case, the undersigned recommends that the respondent,Charles E Reed & Co., Chicago, Illinois, and its officers, agents, successors, andassigns shall1.Cease and desist from(a)Refusing to bargain collectively with International Association of Ma-chinists.District No. 8, as the exclusive representative of all production andmaintenance employees of the respondent, excluding guards, office clerical em-ployees, foremen, and other supervisory employees with authority to hire, pro-mote, discharge, discipline or otherwise effect changes in the status of employeesor effectively ieconunend such action ;(1))In any manner interlernig with the efforts of International AssociationofMachinists, District No 8, to bargain collectively with it on behalf of theemployees in the of oresaid appropriate unit2Take the following affirmative action which the undersigned finds willelf ectuate t he pol icies of the Act .(a)Upon request, bargain collectively with International Association of Ma-chinists,District No. 8, as the exclusive representative of all production andmaintenance employees of the respondent, excluding guards, office clerical em-ployees, foremen, and other supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status of employees,or effectively recommend such action, in respect to rates of pay, wages, hoursof employment, and other conditions of employment, and if an agreement isreached, embody said understanding in a signed agreement;(b)Post at its plant at Chicago, Illinois, copies of the notice attached hereto,marked "Appendix A " Copies of said notice, to be furnished by the RegionalDirector for the Thirteenth Region, shall, after being duly signed by therespondent's representative, be posted by the respondent immediately upon receiptthereof and maintained by it for a period of sixty (60) consecutive days there-after in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the respcndent toinsure that said notices are not altered, defaced, or covered by any othermaterial ;(c)Notify the Regional Director for the Thirteenth Region, in writing, withinten (10) days from the receipt of this Intermediate Report, what steps therespondent has taken to comply therewith.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or counsel 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the Board may, within fifteen (15) days from the date of service of the ordertransferring the case to the Board, pursuant to Section 203.38 of said Rules andRegulations, file with the Board, Rochambeau Building, Washington 25, D C,an original and four copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the original and four copies of a brief in support thereof; and any party orcounsel for the Board may, within the same period, file an original and four copiesof a brief in support of the Intermediate Report. Immediately upon the filingof such statement of exceptions and/or briefs, the party or counsel for the Boardfiling the same shall serve a copy thereof upon each of the other parties andshall tile a copy with the Regional Director.Proof of service on the other partiesof all papers filed with the Board shall be promptly made as required by Section203 65.As further provided in said Section 203 39, should any party desirepermission to argue orally before the Board, request therefor must be made Inwriting to the Board within ten (10) clays from the date of service of the ordertransferring the case to the Board.FilEDElic B. PALACES, 2ND,Ti ml E:r-animer.Dated February 26, 1947.APPENDIX ANOTICE TO ALL EisPLOYEN:sPursuant to the recommendations of a Triat Examiner of the National LaborRelationsBoard,and in orderto effectuate the policies of the National LaborRelationsAct, we hereby notifyour employees thatWE WILL BARGAINcollectivelyupon request with INTERNATIONAL ASSOCIATIONOF MACHINISTS,DisTICICT NO 8, as the exclusive representative of all ouremployees and if an agreement is reachedwe willembody such understand-ing in a signed agreementThe bargainingunit is composed of:All production and maintenanceemployees,excluding guards, office clericalemployees,foremen, and other supervisory employeeswith authorityto hire,promote, discharge,discipline,or otherwise effect changes in the status ofemployees, or effectivelyrecommend such action.WE WILLNOT in any manner interfere with the efforts of the above-namedUnion to bargain with us,or refuse to bargainwith said Unionas the exclu-sive representative of the employees in the bargaining unit set forth above.CHARLES E REED & Co.,Employer.Dated----------------------By ------------------------- --(Representative)(Title)This notice must remain posted for sixty (60) days front the date of posting,and must not be altered,defaced, or covered by any other material